Opinion issued August 20, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00500-CV
                            ———————————
         VAMAN INVESTMENTS LLC DBA VICTORIA GARDEN
                    APARTMENTS, Appellant
                                         V.
    TEXAS WORKFORCE COMMISSION -CIVIL RIGHTS DIVISION,
                       Appellee


                    On Appeal from the 434th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 15-DCV-226979


                          MEMORANDUM OPINION

      Appellant appealed from a final judgment signed on April 8, 2019. On August

12, 2019, appellant filed a motion to dismiss the appeal, asserting that it no longer
wished to pursue its appeal. No opinion has issued. Appellee has not opposed the

motion. The motion is granted.

      We dismiss the appeal. See TEX. R. APP. P. 42.1; 43.2(f). Any pending motions

are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2